United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2266
Issued: September 30, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2010 appellant, through her attorney, filed a timely appeal of a June 2,
2010 Office of Workers’ Compensation Programs’ (OWCP) merit decision denying her
emotional condition claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
developed an emotional condition due to factors of her federal employment.
On appeal, counsel argued that appellant had established that involvement with two cases
were stressful to her, that this involvement was part of her regular job duties and that she had
established a compensable factor of employment which necessitated review of the medical
evidence.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on two occasions. On October 4, 2004
appellant, then a 50-year-old occupational health nurse filed an occupational disease claim
alleging that she developed severe heart palpitations and abdominal pain as a result of
employment-related stress. OWCP denied her claim on January 27, 2005 and March 1, 2006.
Appellant appealed to the Board and by decision dated April 17, 2007,2 the Board reviewed her
claim and made factual findings ultimately setting aside both OWCP decisions and remanding
for further development.
Appellant alleged that she began performing the work of two nurses in August 2002 and
that the number of claimants increased. She sometimes worked more than eight hours a day in
order to complete her work and sometimes ate lunch at her desk. Appellant supervised 70
nurses. When she returned from a vacation, her workload doubled or tripled because there was
no one to perform her duties in her absence. The employing establishment failed to provide fulltime clerical assistance as had been promised. Appellant reviewed 50 to 450 reports daily from
field nurses. During the first week of June 2004 her supervisor, Zev C. Sapir, District Director,
instructed her to review 71 cases for accuracy and coding, which required five days and caused a
delay in appellant completing other work. When a new computer system was installed, appellant
spent additional time processing documents.
The employing establishment disputed these allegations and the Board found there was
insufficient evidence to establish appellant’s allegations regarding her workload as factual as she
did not provide corroborating evidence to support them. Consequently, these allegations were
not accepted as compensable factors of employment.
Appellant also alleged that Mr. Sapir treated her unfairly, spoke condescendingly and
criticized her. Mr. Sapir also directed her to return to full-time work within a month and advised
her that she should avoid being in an absent-without-leave status. The Board found that these
allegations were administrative matters in which appellant had not established error and abuse.
Appellant alleged that there were several cases in which she had difficulty. She had
difficulty getting a particular seriously ill claimant admitted to a hospital because of outstanding
hospital bills and encountered other problems obtaining authorization for her treatment. The
patient was eventually admitted to a hospital. Appellant had difficulty getting a pharmacy to
provide medication for another patient prior to written authorization from the employing
establishment. She had difficulty getting an unnamed critically ill claimant airlifted to a hospital.
During the process, the claimant’s wife cried, became emotional and tearful that her husband
would die. In another incident, a claimant alleged that a supervisor refused to authorize epidural
injections and the claimant telephoned appellant and was crying. These difficult cases made
appellant depressed and sad. Appellant felt that the claimants were not receiving treatment in a
timely manner and sometimes developed serious medical complications as a result. The Board
found that appellant’s allegations regarding her emotional reaction to cases where the employing
establishment did not timely authorize medical treatment for particular claimants might
2

Docket No. 06-1746 (issued April 17, 2007).

2

constitute compensable factors of employment and directed OWCP to further develop the factual
evidence regarding these cases.
Following the Board’s April 17, 2007 decision, OWCP requested additional information
from appellant. Appellant responded on May 19, 2007 and stated that a field nurse called
because of the difficulty of transferring a particular patient from an acute care hospital to a
rehabilitation hospital. Appellant stated that she reported this information to her supervisor and
the claims examiner as well as providing the field nurse with further suggestions to call customer
service and to directly contact the claims examiner. She stated that the patient’s acceptance to an
appropriate hospital was delayed because of nonpayment of her bills which was a barrier to the
quality and timeliness of care that she received. Appellant alleged that she became helpless, sad
and depressed because she could not help to provide the best quality of care for the patient. She
stated that she developed palpitations whenever the nurse called about the case.
Appellant also discussed her reaction to a telephone call from a claimant’s wife who was
crying because her husband was in severe back pain and needed medication which they could not
buy. She telephoned the pharmacy and with the assistance of a supervisor, Jonathan Lawrence,
obtained the antibiotic needed for a postsurgical infection. Appellant stated that the telephone
calls required one hour of her time. She stated that these telephone calls caused her to feel
distressed due to the claimant’s pain and the failure to provide the quality and timely care that he
deserved.
In a statement dated June 8, 2007, the employing establishment administrative officer,
Eve Bartusik, stated that appellant did not generally have contact with injured workers directly as
her principal responsibility was to manage various employing establishment nurses. She stated
that appellant supervised nurses who had limited authority to authorize treatment.
By decision dated June 21, 2007, OWCP denied appellant’s claim. Counsel requested an
oral hearing on June 28, 2007. By decision dated August 23, 2007, the Branch of Hearings and
Review vacated OWCP’s June 21, 2007 decision and remanded the case for OWCP to review the
cases mentioned by appellant by claim number and issue a de novo decision.
In a letter dated August 27, 2007, OWCP asked that the employing establishment review
the cases mentioned by appellant and provide a detailed statement of appellant’s involvement.
Ms. Bartusik responded on October 22, 2007 and stated that a review of the cases identified by
appellant did not include the specifics of her involvement and listed only telephone calls to the
appropriate field nurse or claims examiner. However, she found that appellant assigned a nurse
on March 18, 2003 to one case and that she reviewed the nurse reports. Appellant was found to
have participated in five telephone calls a month with the field nurse or the rehabilitation facility
and engaged in one call of 47 minutes. Ms. Bartusik noted that there were no telephone
memorandum or other documentation of the content of the calls.
By decision dated November 13, 2007, OWCP again denied appellant’s claim. Counsel
requested an oral hearing on November 20, 2007. Appellant testified at the oral hearing on
March 26, 2008. She discussed a specific claim and stated that she worked with the field nurse.
Appellant stated that the various hospitals had not been paid and the field nurse was unable to
locate another facility willing to take Ms. Johnson with outstanding medical bills. She agreed

3

that one telephone call lasted 47 minutes due to difficulties finding a facility. Appellant alleged
that the situation depressed her because she could not advocate for the patient. She also testified
that the patient with the spinal infection telephoned her crying because he had no money to buy
his antibiotics. Appellant noted that his claim had not been approved. She stated that she also
talked to the claims examiner and the pharmacist. Appellant reported that at the employing
establishment she managed a case load of 70 nurses.
In a statement dated March 8, 2008, appellant asserted that she supervised nurses in the
claimant advocacy program employing 20 nurses and the nurse intervention program utilizing up
to 30 field contract nurses. In support of her statement, appellant submitted a letter from the
director of the employing establishment EEO unit, Kate Dorrell, dated September 3, 2004 which
stated that appellant supervised over 70 contract nurses. She alleged that she had never received
any formal training to oversee contract nurses. Appellant alleged that her position required her
to do performance appraisals and certify credentials. The case management aspect of her
position required her to pay nurse bills, ensuring that nursing care plans were appropriate, train
and certify contract nurses and obtain direction from claims examiners.
Appellant stated that immediately after she assumed her position in August 2003, she
found that two nurses were working without licenses resulting in their termination. One nurse
died soon after she was terminated and the other nurse sent appellant “nasty e-mails,” wrote
letters to the Secretary of Labor and had her member of Congress contact appellant. She stated
that as a result of this employee contacting the Office of the Inspector General (OIG), the
employing establishment was investigated for employing nurses without licenses. Appellant
stated that the investigation was stressful, that she was humiliated and denied union
representation.
By decision dated May 27, 2008, the Branch of Hearings and Review affirmed OWCP’s
June 21, 2007 decision and counsel appealed that decision to the Board. The Director of OWCP
filed a Motion to Remand, which the Board granted on September 23, 2009, finding that OWCP
improperly reviewed evidence outside the record in reaching the November 13, 2007 and
May 27, 2008 decisions.3 The Board remanded the case for further development of the evidence
regarding appellant’s allegations of the claimant telephone calls including a statement to the
record from the employing establishment addressing appellant’s allegations.
In a letter dated October 9, 2009, OWCP requested additional information from the
employing establishment in accordance with the Board’s order. It repeated this request on
November 30, 2009. Mr. Sapir, the district director, responded on December 16, 2009 and stated
that the employing establishment records did not show more than 50 contract nurses working at
any one time. He stated that there were other categories of nurses and that contract nurses served
in more than one role. Mr. Sapir opined that Ms. Dorrell had no access to reliable information
regarding contract nurses at the employing establishment as she worked in the Washington, DC
office of the employing establishment.
Mr. Sapir stated that appellant did not require formalized contract training because she
was trained by her predecessor and by management. He stated that appellant was not the
3

Docket No. 08-2503 (issued September 23, 2009).

4

particular subject of the investigation because the OIG was conducting an agency-wide audit.
Appellant was praised not humiliated for determining that a contract nurse’s credentials were not
appropriate and that there was no contractual or other requirement that appellant be represented
by a union steward. Mr. Sapir denied that he was condescending or demeaning to appellant. He
stated that the case record did not reflect extensive involvement in claim of the patient with a
spinal infection. Mr. Sapir cited as an inconsistency in appellant’s statement the fact that
Mr. Lawrence left the employing establishment is 2003 and appellant claimed to have worked
with him in 2004. He stated that appellant’s direct communication with claimants was not a
regular part of her job.
By decision dated December 30, 2009, OWCP denied appellant’s claim finding that
appellant failed to substantiate a compensable factor as Dr. Sapir disputed her allegations.
Counsel requested an oral hearing on January 11, 2010. He submitted a statement dated
August 10, 2008 from Sara Curry who coordinated the nurse intervention program from
October 1992 until June 2003. Ms. Curry stated that the program expanded during her tenure
and that her workdays were extremely busy requiring her to work overtime. She noted that she
received clerical assistance for her position. Ms. Curry stated that she supervised 20 inside
nurses and 50 outside nurses.
By decision dated June 2, 2010, the Branch of Hearings and Review found that the record
did not support appellant’s allegations regarding her workload because the employing
establishment stated that she was provided with clerical assistance, that she supervised only 50
nurses and that she did not perform the work of two nurse managers. It also found that the
evidence did not show that she reviewed more than 30 reports per day and that appellant did not
work more than one credit hour per pay period. The hearing representative found that
appellant’s reaction to authorization of medical treatment of injured workers was not
compensable as any such contact was incidental and not part of appellant’s regular
responsibilities. Furthermore, the hearing representative found that there was no evidence that
medical authorizations were unreasonably delayed or improperly denied and that appellant’s
reaction and frustration was not compensable. The hearing representative found that there were
no compensable factors of employment established.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA.5 There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.6 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
4

28 ECAB 125 (1976).

5

5 U.S.C. §§ 8101-8193.

6

See Robert W. Johns, 51 ECAB 136 (1999).

5

emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.7 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
person injury sustained in the performance of duty within the meaning of FECA. Thus disability
is not covered when it results from an employee’s fear of a reduction-in-force. Nor is disability
covered when it results from such factors as an employee’s frustration in not being permitted to
work in a particular environment or to hold a particular position.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.9 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.10 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.11
ANALYSIS
Appellant has attributed her emotional condition and resulting physical conditions to
work-related stress. She alleged that while she was out of work her supervisor, Mr. Sapir, spoke
to her in condescending and demeaning manners causing her stress. Mr. Sapir denied these
allegations. Appellant did not support her allegations with corroborating evidence such as
witness statements that Mr. Sapir’s tone or manner was in appropriate. The Board has held that
complaints about the manner in which a supervisor performs his or her duties as a rule falls
outside the scope of coverage of FECA. Mere disagreement or dislike of a supervisor or
managerial action will not be compensable, absent evidence of error or abuse.12 As there is no
evidence that Mr. Sapir either erred or acted abusively in his interactions while supervising
appellant, she has not established a compensable factor of employment in this regard.
Appellant also attributes her emotional condition to stress from an investigation
conducted at the employing establishment by the OIG regarding nurses’ credentials and
Mr. Sapir’s refusal to allow her union representation. Mr. Sapir stated that this was not an
investigation of appellant, but was an agency-wide audit. As such he stated that appellant was
7

Cutler, supra note 5.

8

Id.

9

Charles D. Edwards, 55 ECAB 258 (2004).

10

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon.,
42 ECAB 566 (1991).
11

Roger Williams, 52 ECAB 468 (2001).

12

T.G., 58 ECAB 189, 196 (2006).

6

not entitled to union representation. Investigations are considered to be an administrative
function of the employing establishment as they are not related to an employee’s day-to-day
duties or specially assigned duties or to a requirement of the employment.13 The Board finds that
appellant has not submitted any evidence substantiating her allegation that she should have been
allowed a union representative and thus has not established error or abuse on the part of the
employing establishment in the conduct of the investigation.
Appellant also attributed her emotional condition to specific cases upon which she
worked the nurses or was contacted directly by claimants. She testified regarding the difficulty
in placing a claimant in a rehabilitation hospital following her treatment at an acute care hospital.
Appellant stated that she had several contacts with the nurse, the claims examiner and others
including one telephone call of approximately 47 minutes regarding this claimant. She noted
that the patient could not be easily placed due to outstanding medical bills unpaid by the
employing establishment. The employing establishment has substantiated several calls including
one of 47 minutes regarding this claimant. Appellant noted that the patient was eventually
placed in a rehabilitation facility, but that she died shortly thereafter. She stated that, as a result
of this case, she felt helpless, sad and depressed because she could not help to provide the best
quality of care for the patient.
The Board finds that there is no dispute in the record that the interactions concerning the
patient occurred in the performance of appellant’s regularly assigned duties. However,
appellant’s allegation is essentially dissatisfaction with perceived poor management. She states
that she could not adequately help the patient because management had not paid outstanding
medical bills. This is frustration from not being permitted to work in a particular environment or
to hold a particular position and is not compensable.14
Appellant also attributed her emotional condition to personal contact with a claimant and
his wife who were unable to obtain needed medication because the patient’s claim had not been
accepted by the employing establishment. The employing establishment has repeatedly stated
that appellant was not generally required to have direct communication with claimants and found
no evidence of appellant’s involvement with this specific case. Furthermore, Mr. Sapir noted
that appellant and Mr. Lawrence could not have worked in this case in 2004 because he had left
the employing establishment in 2003. The Board finds that due to the discrepancies in the
factual statement from appellant and the statements from the employing establishment, appellant
has not established that these conversations occurred as alleged and has not substantiated a
compensable employment factor in this regard.
Appellant credibly alleged that she was required to supervise between 50 and 70 nurses,
ensure credentials were current and engage in case management. It is agreed that she never
received any formal supervisory training for dealing with contract nurses. Appellant alleged that
her position required her to perform nurse appraisals and read reports, pay nurse bills, and ensure
that nursing care plans were appropriate. She stated that she found these activities stressful.
13

K.W., 59 ECAB 271 (2007).

14

Cyndia R. Harrill, 55 ECAB 522, 529 (2004). (Finding that appellant’s alleged stress due to coworkers’
inability to interact with civilian workers was not compensable.).

7

The record includes a statement by appellant’s predecessor, Ms. Curry that she
supervised 20 inside nurses and 50 outside nurses which may confirm appellant’s claim to have
supervised 70 nurses. Appellant also included a statement from Ms. Dorrell dated September 3,
2004 which stated that appellant supervised over 70 contract nurses.
Mr. Sapir, her supervisor, disputed appellant’s allegations noting that there were only 50
contract nurses employed at any given time. He also asserted that Ms. Dorrell, despite her
statement, was not in a position to know how many employees appellant supervised.
The Board finds that the weight of the evidence substantiates appellant’s allegation that
she supervised about 70 nurses and that she engaged in case management including reading
reports, paying nurse bills, reviewing nursing care plans and training as well as insuring
certification of contract nurses. Appellant has alleged credible, specific aspects of her job duties
that relate to overwork and stress. The Board has held that condition related to stress from
situations in which an employee is trying to meet her position requirements are compensable.15
Accordingly, the Board finds that appellant has substantiated a compensable factor of
employment. OWCP found there were no compensable employment factors and did not analyze
or develop the medical evidence. The case will be remanded to OWCP for this purpose.16 After
such further development as deemed necessary, OWCP should issue a de novo decision on this
claim.
On appeal counsel argued that appellant had substantiated employment factors in regard
to her telephone contacts. The Board has reviewed the evidence and disagrees with this
assessment for the reasons given above.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
sustained an emotional condition in the performance of duty. On remand, OWCP should review
and develop the medical evidence as it deems necessary and issue a de novo decision.

15

See M.D., 59 ECAB 211 (2007) (Finding that an employee’s difficulty meeting a production standard resulting
in an unacceptable performance evaluation was a compensable employment factor); Beverly R. Jones, 55 ECAB
411 (2004).
16

Tina D. Francis, 56 ECAB 180 (2004).

8

ORDER
IT IS HEREBY ORDERED THAT the decision of Office of Workers’ Compensation
Programs dated June 2, 2010 is set aside and remanded for further development consistent with
this decision of the Board.
Issued: September 30, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

